845 F.2d 326
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jesse L. JORDAN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-1621.
United States Court of Appeals, Sixth Circuit.
April 20, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM:


1
Claimant Jessie L. Jordan appeals the summary judgment by the district court in favor of the Secretary of Health and Human Services' denial of social security disability benefits.


2
After review of the record on appeal, the briefs of the parties and the arguments of counsel, we are unable to conclude that there was substantial evidence to support the Secretary's findings.  Accordingly, for the reasons expressed in the February 23, 1987 report and recommendation of Magistrate Marcia Cooke, we reverse the district court's decision.  Further, we remand to the district court to instruct the Secretary to order the full payment of benefits to the claimant.